Citation Nr: 1024220	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.   


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

FINDINGS OF FACT

1.  The Veteran does not have a back disorder that is 
etiologically related to disease or injury during his active 
service.  

2.  Arthritis was not manifested during the first post 
service year.  

3.  The Veteran does not have an acquired psychiatric 
disorder that is etiologically related to disease or injury 
during his active service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009). 

2.  Criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In a letter dated in February 2007 the RO provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
October 2007.  The February 2007 letter also provided notice 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained, as have 
post-service VA and private treatment records.  The Veteran 
has been provided several VA examinations (the reports of 
which have been associated with the claims file), and 
appropriate medical opinions have been obtained.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined. 
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).
Back Disorder

The Veteran notes that the service treatment records show he 
had low back pains in service from heavy lifting.  He states 
that as time went by it got worse to the point that it 
affected his ability to work.  

Service treatment records show several complaints of lower 
back pain while the Veteran was in service.  For example, in 
February 1988, the Veteran complained of back pain for two 
weeks without any direct trauma and without any radiating 
pain.  In September 1989, the Veteran again complained about 
lower back pain for two days.  The Veteran demonstrated full 
range of motion, straight leg raises were normal, and deep 
tendon reflexes were intact.  The Veteran was diagnosed with 
myalgia.  In April 1990, the Veteran reported low back pain 
after lifting a heavy object the previous day.  There was 
marked paravertebral tenderness, but no neurologic deficit; 
and the Veteran was assessed with an acute lumbar strain.  In 
May 1990, the Veteran complained of several health problems, 
stating that he had low back pain that came and went, but no 
back disability was diagnosed.  Service treatment records do 
not show any additional back complaints, symptoms, findings 
or diagnoses.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In this case, there is no competent medical evidence of 
arthritis during the first year after the Veteran completed 
his active service.  

Following service, there is no evidence of any medical 
treatment for nearly a decade.  Several VA and private 
treatment records have been submitted showing medical 
treatment from 1999 until 2002.  However, these records 
addressed hypertension, asthma, and pes planus.  These 
records do not reflect any back complaints, findings, or 
diagnoses.  

The Veteran underwent a VA general medical examination in 
October 2002, where it was noted that he worked at a fast 
food restaurant and was standing 6 or 7 hours a day and had 
foot complaints.  It was also noted that the Veteran 
continued to lift weights; however, no back complaints were 
voiced.     

In January 2004, nearly 15 years after separating from 
service, the Veteran was seen at a private hospital, where it 
was reported that he worked at a tannery and complained of 
lower back pain.  He stated that his back started hurting the 
previous week while working as a setter and it gradually 
worsened.  No specific traumatic incident was reported.  The 
Veteran denied any radicular symptoms.  He was examined, 
assessed with a lumbar strain, and treatment was recommended.  
Later that month, the Veteran was seen for a physical therapy 
consultation.  It was reported that he had injured his back 
while pulling out a hide at work in January 2004.  A detailed 
examination led to the assessment of bilateral thoracolumbar 
muscle strains.  It was noted that the Veteran still did not 
demonstrate any radicular symptoms.  In March 2004, 
J. B. B., D.C., provided a history and physical examination 
report.  The Veteran reported lower back pain that was 
localized and central.  He stated that he injured his back 
approximately 2 months earlier, from pulling on hides as they 
were going through a machine.  The chiropractor diagnosed 
lumbar, sacral, and pelvic segmental dysfunction and 
myofasciitis.  Dr. D. K. continued his diagnosis of lumbar 
strain through March 2004.  X-ray and magnetic imaging 
studies are also of record.  

Notes from another private physician, G. I., M.D., show 
treatment from June 2004 to August 2004.  The doctor stated 
the Veteran hurt his back lifting 75 pounds in January 2004.  
The record was reviewed and the Veteran was examined.  The 
assessment was a low back pain, lumbar strain, lumbar 
degenerative disc disease, and a possibility of traumatic 
facet syndrome.  

In August 2006, the Veteran returned to the VA clinic.  His 
complaints included back pain with radiation down the right 
leg.  

In a note dated in February 2007, A. E. D., M.D., stated that 
he first saw the Veteran in October 2004.  He had been 
working at a tannery, sustained an injury and filed a 
workman's compensation claim.  Treatment options were 
discussed.  

The Veteran had a VA examination of his back in July 2008.  
The Veteran's claims folder was reviewed and his medical 
history was discussed.  The Veteran reported the onset of low 
back pain in 1988 when he was lifting something.  He reported 
having intermittent pain until 2003 when it worsened.  
Imaging studies and treatment were discussed.  The Veteran's 
back was examined and results reported.  The diagnosis was 
low back pain.  The examiner expressed the opinion that the 
Veteran's current lumbar spine pain was not caused by or a 
result of service related back disease or injury.  The 
examiner noted that there was only one episode of lumbar 
strain diagnosed in service and he explained that a lumbar 
strain resolves.  The Veteran exhibited multiple pain 
behaviors, but there were no objective findings.  The 
degenerative disc disease and other disc abnormalities found 
on diagnostic imaging studies were said to be normal for an 
asymptomatic population, and have not been identified as pain 
generators.  They were part of the normal degenerative 
process and generally were not traumatic in nature.  

Conclusion

The Veteran asserts that his current back symptoms are 
related to a lumbar strain in service.  As a lay witness, the 
Veteran is competent to report a continuity of back symptoms.  
However, as discussed above, the Veteran was seen several 
times from 1999 to 2002 by both private and VA medical 
personnel.  Yet, his varied complaints did not include any 
mention of continuing back symptoms.  It was not until an 
injury at work many years after service, which is well 
documented by several private physicians, that back symptoms 
recurred.  Thus, the Veteran's report of a continuity of 
symptomatology is not credible.  Further, the VA examiner 
pointed out in July 2008 that the changes seen on imaging 
studies did not usually cause pain, so the Veteran's reports 
about his back, including pain and continuing pain since the 
injury in service, are not credible.  Thus, there are two 
reasons that the Veteran's report of continuing symptoms is 
not credible.   

Several private care providers link the Veteran's recent back 
symptoms to an injury at work in 2004.  No competent medical 
professional links a current back disorder to service or to 
the lumbar strain in service, which was thought to be acute 
at that time.  On the contrary, a VA examination resulted in 
a medical opinion to the effect that the Veteran did not have 
a back disorder linked to disease or injury during his active 
service.  The July 2008 medical opinion is supported by an 
adequate explanation.  The examiner explained that the 
Veteran had a strain in service and that strains resolved.  
He noted two additional points.  The changes seen on imaging 
studies were consistent with age rather than trauma; and that 
they did not usually cause pain.  This well supported opinion 
combines with the rest of the record to form a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As such, service connection for a lower back disability is 
denied.

Psychiatric Disorder

The Veteran asserts that he suffered depression while in 
service because being gone was stressful on his marriage.  He 
contends that overdosing on cough medicine was a 
manifestation of depression in service.  However, it was 
noted in a June 2008 VA examination that the overdose was 
unintentional and was a response to orders to deploy and 
family problems.

An emergency room record from May 1989 shows the Veteran was 
brought in uncooperative, stuporous, and lethargic.  It was 
reported that he had been depressed over family problems and 
difficulty with his job.  He had taken Motrin and Robitussin 
DM elixir.  The diagnosis was overdose, suicide attempt.      

Two days later, the Veteran was referred with a provisional 
diagnosis of adjustment disorder and disturbance of conduct 
status post ingestion of medicine.  A mental health service 
note shows the Veteran was experiencing conflicts between his 
family and unit.  He was cooperative, alert, and oriented.  
Thought content and processes were normal.  He denied 
suicidal or homicidal ideation.  Memory and intelligence were 
normal.  Insight and judgment were intact and adequate.  The 
diagnosis was an occupational problem.  There were no further 
complaints, findings or diagnoses of mental or behavioral 
problems in service.  

Following service, there is no record of any psychiatric 
treatment for a number of years.  

A private psychiatrist, S. K., M.D., began treating the 
Veteran in March 2004, and the available records cover the 
period from March 2004 to January 2006.   When the Veteran 
came in for evaluation, in March 2004, he reported that for 
the past 6 months, he had been very depressed and stressed 
out.  He reported that he separated from his wife in October 
2003.  He was feeling depressed, having difficulty going to 
sleep, being irritable, and having difficulty handling day to 
day issues.  He reported that a recent diagnosis of sleep 
apnea made him more depressed.  He was also irritable with 
his teenage children.  The Veteran was diagnosed with  major 
depression, single episode, without psychotic symptoms.  
Subsequent notes reflect treatment for that diagnosis through 
January 2006.  

In August 2006, the Veteran returned to the VA clinic.  His 
complaints included his mood being "up and down."  There 
was no suicidal ideation but sometimes he wished he were 
dead.  His affect was mildly to moderately depressed.  The 
diagnoses included depression.   

The Veteran was afforded a VA mental examination in June 
2008.  The claims file was reviewed.  The service treatment 
records and the Veteran's history were discussed in detail.  
There were difficulties with wives and children.  He reported 
getting in numerous fights since childhood.  His physical 
illnesses were noted.  Psychiatric examination revealed a 
mildly restricted affect and a somewhat inappropriate 
response in that he laughed when talking about his temper and 
legal/behavioral problems.  His mood was mildly depressed.  
Detailed mental status examination findings were reported.  
The diagnosis was major depression, recurrent.  

The VA psychiatrist expressed the opinion based on review of 
the records, examination, and DSM IV (DIAGNOSTIC AND 
STATISTICAL MANUAL, 4th ed., 1994, American Psychiatric 
Association) criteria (see 38 C.F.R. § 4.125) that the 
Veteran's current depression was less likely than not caused 
by or a result of his in service hospitalization in 1989.   
The examiner explained that the Veteran currently had 
depression; however, the history/timeline did not support a 
link to his hospitalization in 1989 for an unintentional 
overdose.  It was noted that the Veteran denied a suicide 
attempt.  The available records did not support a diagnosis 
of depression during service.  The records indicated an 
"occupational problem" and a diagnosis of adjustment 
disorder, which per the DSM-IV criteria is a result of a 
specific stressor (in this case deployment) and thus self 
limited.  The examiner stated that there was no evidence to 
indicate that the adjustment disorder worsened into 
depression while in the service.   The Veteran stated that he 
had anger problems since childhood.  He used anger and 
depression interchangeably and seemed to attribute 
"depression" to the incident in 1989 though depression was 
not diagnosed at the time.  He himself stated that he had 
depression after his first marriage ended in divorce, 
sometime in 1994/1995.  

Conclusion

The Veteran asserts that his current depression began in 
service as manifested by an overdose.  As a lay witness, the 
Veteran can report what he experiences, but he does not have 
the medical training or experience to diagnosis a medical 
condition or to link it to service.  See 38 C.F.R. § 3.159(a) 
(2009); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  In this case, the medical professionals who saw 
the Veteran in service diagnosed an occupational problem and 
an adjustment disorder.  That is, the Veteran was having 
difficulty with the stress of possible deployment.  As the VA 
psychiatrist pointed out, the diagnostic criteria indicate 
these are self limiting conditions.  In this case, they 
apparently subsided, as the Veteran continued in service for 
approximately a year and five months without any further 
problems being recorded.  These diagnoses were never made 
again.  

It is noteworthy that the Veteran was seen by VA and private 
doctors from 1999 to 2002 without any psychiatric complaints 
and it was not until family problems beset the Veteran in 
2004 that he sought psychiatric help.  

The bottom line is that the Veteran does not have the medical 
expertise to link his current depression to service and there 
is no competent medical opinion that makes a connection to 
service.  VA tried to assist the Veteran by obtaining a 
medical opinion, but that medical opinion is solidly against 
the Veteran's claim.  It was based on review of the file, 
examination of the Veteran, and consideration of applicable 
diagnostic criteria as accepted by the American Psychiatric 
Association.  The discussion was thorough and persuasive.  It 
combines with the other evidence of record to form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for a back disorder is denied.  

Service connection for an acquired psychiatric disorder is 
denied.   



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


